Order entered July 31, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-00798-CV

                          SUZLON ENERGY LIMITED, Appellant

                                               V.

                    TRINITY STRUCTURAL TOWERS, INC., Appellee

                      On Appeal from the 101st Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-12-00094

                                           ORDER
       Before the Court is appellant’s July 23, 2013 opposed motion and amended motion to
stay its briefing deadline. The trial court signed findings of fact and conclusions of law on July
10, 2013. Appellant filed a motion for amended findings of fact and conclusions of law on July
19, 2013. Appellant’s brief in this accelerated appeal is currently due on August 14, 2013.
Appellant asks the Court to extend the deadline to file its brief to September 30, 2013 because of
the “still-pending findings and conclusions practice.”      We GRANT appellant’s motion as
amended TO THE EXTENT that appellant shall file its brief on or before September 3, 2013.
       We caution appellant that no further extension will be granted in this accelerated appeal
absent extraordinary circumstances.

                                                      /s/   CAROLYN WRIGHT
                                                            CHIEF JUSTICE